Title: To James Madison from Charles Pinckney, [ca. 21] August 1816
From: Pinckney, Charles
To: Madison, James


        (Confidential)
        
          Dear Sir
          In Charleston [ca. 21] August 1816
        
        It Being discovered great pains had Been taken to circulate & reprint the Pamphlet against our worthy & excellent friend Colonel Monroe in all the federal Papers in North Carolina & in this & the neighbouring States it has Been Thought adviseable By his friends here that I should answer it—a copy of what is said on this occasion is enclosed which I am hopeful will meet your Approbation & that this will find You in health & enjoying every comfort You wish & that You may continue to do so as long as You desire or is agreeable to You is the sincere prayer & hope of dear sir with affectionate regard Yours Truly
        
          Charles Pinckney
        
      